USCA4 Appeal: 20-1198    Doc: 1          Filed: 02/24/2020   Pg: 1 of 1


                                                                  FILED: February 24, 2020

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                         ___________________

                                           No. 20-1198
                                    (1:14-cv-00333-CCE-JEP)
                                      ___________________

        THOMAS H. KRAKAUER, on behalf of a class of persons

                     Plaintiff - Appellee

        v.

        DISH NETWORK, LLC

                     Defendant - Appellant


        This case has been opened on appeal.

        Originating Court                         United States District Court for the
                                                  Middle District of North Carolina at
                                                  Greensboro
        Originating Case Number                   1:14-cv-00333-CCE-JEP
        Date notice of appeal filed in            02/21/2020
        originating court:
        Appellant(s)                              DISH NETWORK, L.L.C.
        Appellate Case Number                     20-1198
        Case Manager                              T. Fischer
                                                  804-916-2704




             Case 1:14-cv-00333-CCE-JEP Document 566 Filed 02/24/20 Page 1 of 1
